Citation Nr: 0014417	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-09 437	)	DATE
	)                                 
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of hepatitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his chaplain



ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran had active service from May 1968 to August 1970, 
including service in the Republic of Vietnam from October 
1968 to November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, and July 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  This case was previously 
before the Board in March 1998, at which time it was remanded 
for additional development.  The case is now, once more, 
before the Board for appellate review.

The Board notes that in a July 1998 rating decision, the RO 
considered the veteran's claim of entitlement to service 
connection for residuals of hepatitis on the merits, whereas 
the Board finds that the claim should be reviewed on a new 
and material basis.  Although the Board has considered the 
veteran's claim on a ground different from that of the RO, 
the appellant has not been prejudiced by the decision.  
Because the Board has determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of hepatitis, the issue was 
ultimately resolved on the merits.  Bernard v. Brown, 4 Vet. 
App. 384 (1993); Meyer v. Brown, 9 Vet. App. 425 (1996).


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was denied by a January 1995 rating decision; no 
timely appeal therefrom was filed.

2.  Evidence received since the January 1995 rating decision 
includes medical evidence not previously considered which 
bears directly and substantially on the specific matter under 
consideration regarding the issue of service connection for 
PTSD and must be considered in order to fairly decide the 
veteran's claim.

3.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim of 
entitlement to service connection for PTSD and all available, 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained.

4.  The veteran served on active service during the Vietnam 
War but did not engage in combat with the enemy.

5.  Service records or other credible supporting evidence 
does not verify the claimed stressors.

6.  There is no diagnosis of PTSD based on a verified 
stressor.

7.  In a July 1996 hearing officer's decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of hepatitis; no timely appeal 
therefrom was filed.

8.  Evidence received since the final, July 1996 rating 
decision includes medical evidence not previously considered 
which bears directly and substantially on the specific matter 
under consideration regarding the issue of service connection 
for residuals of hepatitis and must be considered in order to 
fairly decide the veteran's claim.

9.  The claim of entitlement to service connection for 
residuals of hepatitis is not plausible, as competent medical 
evidence of record does not demonstrate the presence of a 
current disability.


CONCLUSIONS OF LAW

1. The January 1995 rating decision denying the claim of 
entitlement to service connection for PTSD is final.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for PTSD.  
38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (1991);  38 C.F.R. 
§§ 3.303, 3.304 (1999).

4.  The July 1996 hearing officer's decision finding that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of hepatitis is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1996).

5.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for residuals 
of hepatitis.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).

6.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for residuals of hepatitis.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's claim of entitlement to service connection for 
residuals of hepatitis was initially denied in November 1970, 
because he failed to report for a scheduled VA examination 
and subsequently withdrew his claim.  Thereafter, claims of 
entitlement to service connection for residuals of hepatitis 
on a direct basis or as residual to Agent Orange (AO) 
exposure were denied by rating decisions of May 1992 and 
January 1995.  Although the veteran filed notices of 
disagreement with these rating decisions, he failed to 
perfect an appeal by filing a timely substantive appeal.  
Subsequently, the veteran's applications to reopen the claims 
of service connection for residuals of hepatitis were denied 
by the RO finding that new and material evidence had not been 
submitted in support of the claims.  His applications to 
reopen the claim were denied by rating decisions in July 1995 
and July 1996, which were not appealed in a timely fashion.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Accordingly, the 
July 1996 hearing officer's decision declining to reopen the 
claim of service connection for residuals of hepatitis 
constitutes the most recent final decision with regard to 
that claim, and it must be determined whether new and 
material evidence has been submitted since that decision.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

With respect to the issue of entitlement to service 
connection for PTSD, the record shows that service connection 
was initially denied by rating action of November 1989.  The 
veteran was notified of that decision, but voiced no timely 
disagreement therewith.  A rating decision of January 1995 
denied entitlement to service connection for PTSD as residual 
to AO exposure.  Although the veteran filed a notice of 
disagreement with this decision, he failed to perfect an 
appeal by filing a timely substantive appeal.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1995).  
Accordingly, the January 1995 RO decision became final and is 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a); Evans, 
9 Vet. App. at 285.

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (1991).  Third, if the claim is well 
grounded, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also 
Winters, 12 Vet. App. 203 (1999).  In addressing whether new 
and material evidence has been submitted, the Board must 
review the evidence before VA at the time of the prior 
decision, identify any additional evidence now before VA, and 
determine whether that additional evidence is both new and 
material.  If so, then the claim will be reopened.  If not, 
that is where the analysis must end as the Board lacks 
jurisdiction to further review the claim.  See Barnett, 
83 F.3d at 1383-84.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

In Hodge, the U.S. Court of Appeals for the Federal Circuit 
noted that not every piece of new evidence is "material," 
but that some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the last 
final RO determination in January 1995 (with regard to the 
claimed PTSD), and since the rating action of July 1996 (with 
regard to the claimed residuals of hepatitis).  

Evidence of record at the time of the January 1995 rating 
decision denying entitlement to service connection for PTSD 
included service personnel and medical records.  As noted 
above, the veteran served on active duty from May 1968 to 
August 1970.  Service personnel records indicate that the 
veteran served in the Republic of Vietnam from October 1968 
to November 1969, and his military specialty was that of a 
petroleum storage specialist.  His decorations include the 
National Defense Service Medal, a Vietnam Service Medal, and 
a Vietnam Campaign Medal.  

A review of service medical and personnel records fails to 
reveal any reference to combat or combat-related stressors.  
Service medical records are negative for findings of a 
psychiatric disorder, or residuals of hepatitis.  On 
separation examination in August 1970, the veteran denied a 
history of frequent trouble sleeping, frequent or terrifying 
nightmares, or depression or excessive worry.  The 
examination report notes a normal psychiatric evaluation, and 
is negative for a psychiatric disorder or residuals of 
hepatitis.

A September 1970 private medical report from Dr. R.L. notes 
that in November 1969, the veteran sought treatment for 
nausea, slight vomiting, and pain in the epigastric region.  
A physical examination revealed that the sclera was markedly 
jaundiced.  While tenderness was noted in the right upper 
quadrant of the abdomen, the liver did not appear enlarged.  
A urinalysis showed 4+ bile, and serum bilirubin was noted to 
be 4+.  The physician reportedly recommended that the veteran 
be hospitalized.  In a handwritten note at the bottom of the 
report, the veteran indicated that he was hospitalized for 
treatment of hepatitis at the Scott Air Force Base Hospital 
from November to December 1969, went home for Christmas, and 
then returned to the facility for further treatment until 
January 1970.

A February 1972 report from St. Elizabeth's Hospital notes 
that the veteran was admitted for treatment of severe pain in 
the epigastric region, and the right upper quadrant of the 
abdomen.  The veteran gave a history of experiencing an 
attack of acute hepatitis during service approximately two 
years earlier.  The final assessment was duodenal ulcer.

An April 1982 clinical evaluation summary from the Mark Twain 
Mental Health Center notes that the veteran reported that he 
was "cruel" to his wife and children since returning from 
combat in Vietnam.  He explained that he still felt caught up 
in Vietnam.  The veteran related that he was "given a taste 
of combat" within one hour of landing in Vietnam, and 
explained that he observed burning wreckage from an attack on 
the base the morning he arrived.  He stated that he and 
fellow soldiers were subsequently attacked with small arms 
and rocket fire during a mission to a village.  The veteran 
reported that many of the village people were victims of the 
attack, and indicated that several of his buddies were 
injured.  He explained that whenever one of his buddies was 
injured or killed, he felt like he was "losing a part of 
himself."  The pertinent diagnosis was PTSD, delayed.

A June 1985 hospital summary from St. Elizabeth's Hospital 
notes that the veteran was admitted for treatment the 
previous month.  The record indicates that he was a Vietnam 
combat veteran who received treatment for PTSD through the 
Mark Twain Mental Health Center.

During an October 1986 psychiatric evaluation at the Mark 
Twain Mental Health Center, the veteran gave a history of 
serving as a door gunner in Vietnam for one year.  He 
explained that he experienced an onset of psychiatric 
problems involving intrusive images of Vietnam, followed by 
major problems after an automobile accident in 1983.  The 
record notes that he had been seen by a counselor at that 
facility for some disturbing thoughts relating to Vietnam 
prior to his automobile accident in 1983.  The pertinent 
diagnosis was history of PTSD related to Vietnam.  The 
examiner opined that "on another level," the veteran's 
presentation appeared to relate to a traumatic stress 
disorder.

According to a September 1987 Individual Rehabilitation Plan 
from the Missouri Rehabilitation Center, the veteran's spouse 
reported that he had been "troubled with depression" since 
his return from Vietnam.

In September 1989 correspondence, the veteran stated that he 
and another soldier decided to stop and wash their truck when 
they were returning to the base with supplies in August 1969.  
He reported that the truck was ambushed by Viet Cong 
soldiers, and he was ordered out of the truck.  A soldier 
reportedly stated that he was going to kill the veteran, then 
pointed a revolver at his head and repeatedly pulled the 
trigger and laughed.  According to the veteran, the Viet Cong 
soldiers beat him to the ground, and then unloaded the 
supplies from the truck.  He and his buddy agreed not to 
report the incident, and returned to the base.

An October 1994 statement from the veteran's father indicates 
that he did not hear from the veteran for a three month 
period while he was serving in Vietnam.  He explained that 
when he finally received a letter from his son, he "seemed 
nervous and afraid of something."  He reported that the 
veteran received private medical treatment for hepatitis 
following his return from Vietnam in November 1969, and noted 
that "a bad case of hepatitis" was diagnosed.  The 
physician recommended that the veteran be hospitalized, and 
he was subsequently admitted for treatment at the Scott Air 
Force Base Hospital.

A statement from the veteran's brother-in-law, received in 
October 1994, indicates that he drove the veteran to the 
Scott Air Force Base Hospital for treatment for hepatitis 
after a private physician "turned the condition over to the 
military."  He opined that this medical condition had been 
"going on for a very long time."

An October 1994 statement from the veteran's spouse indicates 
that her husband experienced symptoms of PTSD and hepatitis 
following his return from Vietnam.

Evidence submitted subsequent to the January 1995 rating 
decision denying entitlement to service connection for PTSD 
includes VA medical records reflecting treatment from July 
1983 to September 1995.  In July 1983, the veteran received 
treatment for seizures after being hit by an automobile while 
standing in a picket line the previous month.  At that time, 
he gave a history of acute hepatitis during service in 1970, 
and depression "after the Vietnam war 1981-1982."  A 
December 1994 VA outpatient treatment record notes a history 
of hepatitis C.

In May 1995 correspondence, the veteran described stressors 
during service.  He reiterated that his truck was ambushed by 
Viet Cong soldiers when he was returning to the base with 
supplies in August 1969, and related that one of the men held 
a gun to his head and pulled the trigger several times.  
After unloading the truck, the men told the veteran that they 
would kill his friends if he reported the incident.  
Consequently, the veteran and his buddy decided not to tell 
anyone what happened.  He described a second incident where 
he brought a Vietnamese man to the Company Headquarters after 
he noticed him observing the flight operations at the base.  
The military police released the man after determining that 
he worked for a civilian contractor.  The veteran related 
that the runway was hit with mortar rounds the next morning.  
Lastly, he reported that he and a buddy encountered a truck 
full of Viet Cong soldiers while on their way to fill a water 
tanker truck.  He explained that while these men pointed 
their weapons at him, they drove off when they heard a 
military police track siren. 

A July 1995 VA psychiatry consultation report notes 
complaints of flashbacks of Vietnam.  The veteran gave a 
history of PTSD, and related that he sustained a head injury 
in a motor vehicle accident in 1983.  His wife reported that 
he experienced recurrent flashbacks, and indicated that he 
was unable to sleep the previous night.  PTSD was diagnosed.  
During treatment later that month, the veteran reported a 
recent exaggeration of his nightmares, and indicated that he 
experienced more flashbacks than usual.  He gave a history of 
hepatitis C, and explained that he stopped taking medication 
for PTSD because he was told it was bad for his liver.

A September 1995 VA hospital summary notes a history of PTSD 
and a mood disorder from previous psychiatric 
hospitalizations.  The veteran described flashbacks and 
nightmares relating to Vietnam combat experiences, including 
a flashback of "a gun being put to his head" while he was 
in Vietnam.  He asserted that he could not get memories of 
Vietnam to go away.  In addition, the veteran gave a history 
of hepatitis C since Vietnam.  The pertinent diagnoses were 
PTSD, and history of hepatitis.

In January 1996 correspondence, the veteran contended that he 
was exposed nightly sniper fire, mortar fire, and rocket 
attacks during guard duty in 1969.  He indicated that he took 
a fellow soldier to the hospital after Viet Cong soldiers cut 
his ear off.  He reported that he went to inform a fellow 
soldier that his wife gave birth to their baby, and found him 
dead.  The veteran stated that in 1969, he and a fellow 
soldier turned in a Vietnamese man after catching him 
"pacing off" the flight platoon and flight operations 
office.  The military police subsequently determined that the 
man was a civilian employee, and released him.  According to 
the veteran, several mortar rounds exploded near the flight 
platoon and flight operations office the following morning.  
He reported that his truck was ambushed by Viet Cong soldiers 
when he was returning to the base with supplies, and 
explained that one of the men held a revolver to his head and 
repeatedly pulled the trigger.  After stealing the fuel, the 
men released the veteran.  The veteran indicated that in 
November 1969, he observed a Viet Cong soldier fleeing from a 
bunker as an American soldier shot at him.  He subsequently 
learned that the man was putting landmines in a bunker.

During a July 1996 personal hearing, the veteran testified 
that he received treatment for acute hepatitis at the Scott 
Air Force Base Hospital from November 1969 to January 1990, 
and maintained that hepatitis C was diagnosed at the VA 
Medical Center (VAMC) in Columbia, Missouri in November 1994.  
The veteran reported that he served as a petroleum and 
storage specialist in Vietnam, and was exposed to sniper fire 
once or twice a month.  He explained that the most stressful 
episode during service occurred when his truck was ambushed 
by Viet Cong soldiers when he was returning to base camp with 
supplies.  One of the soldiers knocked him to the ground, 
placed a gun to his head, and laughed as he pulled the 
trigger several times.  The men unloaded the fuel from the 
truck, and told the veteran that they would kill him if he 
told anyone about the incident.  He returned to base, and 
never reported the incident.  The veteran related that on 
another occasion, he encountered a group of approximately six 
Viet Cong soldiers when he and another soldier were on their 
way to fill a water tanker truck.  While these men pointed 
their weapons at him, they drove away when they heard a 
military police siren.  He reported that he once caught a 
Vietnamese man "pacing off" the flight platoon, and took 
him to the commanding officer.  The man was released later 
that day when the military police determined that he was an 
employee of a civilian contractor.  Mortar rounds were fired 
at the base the next morning.  After learning that a friend's 
wife gave birth to their child, the veteran decided to go 
down to the runway to "give him a hard time."  He found the 
soldier laying on the runway with his head cut off, and 
noticed some Vietnamese men running away.  Further, the 
veteran reported seeing body bags "a number of times."

The veteran's chaplain testified that he had known the 
veteran since approximately 1989, and noticed that his 
personality changed in certain situations, such as when he 
came into contact with people of Asian descent.

During the hearing, the veteran submitted several statements 
in support of his claim.  A June 1996 report from a private 
social worker indicates that she providing counseling for the 
veteran to assist him with his "Vietnam experience."  She 
explained that the counseling began in late 1979 or early 
1980, prior to the motor vehicle accident in which he 
received a closed head injury.

In a June 1995 statement, the veteran's chaplain reported 
that he first met the veteran in 1989, and indicated that he 
showed signs of PTSD since that time.  He explained that the 
veteran "reacts" when he sees Asian people, has "mood 
swings" during rainy weather, and is startled by loud 
noises.  In addition, he stated that the smell of oriental 
food and mildew trigger thoughts of Vietnam.

A statement from the veteran's spouse notes that the veteran 
experienced PTSD symptoms since his separation from service.  
She reported that before going to bed at night, he checked 
all of the doors and windows in the house several times to 
make sure that they were locked, and cleaned and loaded his 
gun.  She indicated that he often experienced nightmares, and 
shook so badly that he awakened her.  She stated that he 
could not discuss his Vietnam experiences without "losing 
it."

In a June 1996 lay statement, C.W. reported that she had 
known the veteran for more than 30 years.  She stated that 
the veteran was quite ill when he returned home from Vietnam 
in November 1969, and that hepatitis was subsequently 
diagnosed.  She explained that the veteran's personality 
changed considerably since service, and indicated that he was 
nervous, defensive, and easily angered.

A statement from C.S. relates that he accompanied the veteran 
and his spouse to the VAMC for an appointment in November 
1994.  He reported that "out of the blue," the physician 
asked the veteran if he realized that he had hepatitis C.  
The veteran reportedly responded that while he was treated 
for acute hepatitis during service, he was never told that he 
had hepatitis C.  The doctor then advised the veteran and his 
wife of precautions to take in order to avoid spreading the 
disease.

Evidence received since the July 1996 hearing officer's 
decision declining to reopen the claim of entitlement to 
service connection for residuals of hepatitis includes 
service medical records from the Scott Air Force Base 
Hospital, which were received by the RO in April 1997.  These 
records reflect treatment for infectious hepatitis from 
November 1969 to January 1990.  A January 1970 hospital 
report notes that the veteran developed nausea, vomiting, 
fatigue and sleeplessness several days prior to admission, 
and experienced chills without fever the night before his 
hospitalization.  On the day of admission the veteran felt 
"practically asymptomatic," but noticed that his eyes were 
yellow.  Infectious hepatitis was diagnosed.  The veteran 
received conservative treatment, and was "completely 
asymptomatic" on discharge.

A March 1997 report from the USASCRUR, formerly the United 
States Army and Joint Services Environmental Support Group 
(ESG), notes that the veteran's base came under rocket fire 
in February 1969.  The record indicates, however, that the 
specific stressors claimed by the veteran could not be 
verified. 

In March 1998, VA inpatient and outpatient treatment records 
from July 1983 to April 1998 were associated with the claims 
folder.  A November 1994 outpatient treatment record notes a 
history hepatitis, unknown type, following the veteran's 
return from Vietnam.  A report dated later that month notes a 
history of hepatitis C, but indicates that the veteran's 
appetite was good with no nausea or vomiting.  The pertinent 
diagnoses were stable hepatitis C, and questionable PTSD.  
During outpatient treatment in October 1995, the veteran 
reported experiencing more flashbacks over the previous 
month, and indicated that he felt more depressed.  PTSD was 
diagnosed.

Hepatitis testing in April 1997 was negative for acute or 
active hepatitis A, B, or C.

On VA examination in April 1998, the veteran reported easy 
fatigability, and recurrent bouts of nausea and diarrhea 
since he was diagnosed with hepatitis in service.  The 
examiner noted that while hepatitis C was diagnosed during VA 
treatment in 1992, there were no laboratory reports of record 
to confirm this diagnosis.  Laboratory studies performed in 
conjunction with the VA examination were negative for active 
hepatitis A, B, or C.

During an April 1998 VA PTSD examination, the veteran became 
visibly anxious and tearful when Vietnam was mentioned, and 
reported witnessing "scenes of death and wounded comrades" 
while in Vietnam.  He related that his truck was hijacked by 
the enemy during service, and indicated that he had a gun put 
to his head.  Current complaints included depression, low 
energy, poor concentration, and feelings of helplessness, 
hopelessness, guilt, and worthlessness.  He reported 
intrusive memories about his service in Vietnam, and 
indicated that he experienced nightmares approximately twice 
a week.  The pertinent diagnosis was PTSD.

In June 1998, the USASCRUR reported that it was unable to 
find any information regarding the alleged truck hijacking 
incident reported by the veteran.

According to a July 1998 VA Discharge Summary, the veteran 
was admitted for treatment the previous month after he became 
upset and hyperventilated during VA neuropsychological 
testing.  The report notes a history of hepatitis B and C.  
The discharge diagnoses includes PTSD, and hepatitis B and C.

In a report dated later that month, the VA examiner who 
performed the April 1998 examination concluded that the most 
recent laboratory results revealed "no evidence of recent or 
past hepatitis B or C." 

In a September 1998 addendum to the April 1998 VA PTSD 
examination report, the physician noted that the veteran 
described an incident during service where his truck was 
hijacked, a gun was held to his head, and the trigger was 
pulled several times.  While the examiner acknowledged that 
this incident was not verified, he opined that the veteran 
was "quite convincing and quite distressed in discussing 
it."  He further noted that the veteran reported seeing a 
fellow soldier who had his ear cut off by the Vietnamese. 

During a January 2000 travel Board hearing, the veteran 
testified that his base was attacked the night before he 
arrived in Vietnam.  He related that he did not see anyone 
who was killed or wounded in the attack, but observed damaged 
planes and helicopters.  He explained that while his military 
specialty was that of a petroleum storage specialist, he 
performed various combat duties.  The veteran related that he 
performed perimeter guard duties "quite a few times."  He 
reported that while he flew in helicopters to pick up 
supplies, none of the helicopters were attacked while he was 
a passenger.  He recalled his base camp coming under attack 
three times, primarily by mortars and rockets.  The veteran 
maintained that his PTSD symptoms began in Vietnam.  He 
described the alleged incident in service where his truck was 
ambushed by Viet Cong soldiers, and opined that this was the 
stressor that precipitated his current PTSD.

The veteran related that hepatitis was diagnosed following 
"blood work" in November 1969, and explained that he 
quarantined at the Scott Air Force Base Hospital for 
approximately two months.  He reported that he was taking no 
medication for the condition, and indicated that he was not 
given a prognosis.

The veteran's spouse testified that her husband was outgoing 
prior to his period of active duty, but was not the same 
person when he returned from Vietnam.  She explained that he 
drank a lot, and "any little thing would set him off."  She 
reported that PTSD was initially diagnosed during inpatient 
treatment in 1976 or 1978, and indicated that her husband was 
currently taking medication for the disorder.


PTSD

Since the January 1995 rating decision denying service 
connection for PTSD, numerous pieces of evidence have been 
submitted or otherwise associated with the claims file.  Much 
of this evidence is new in that it has not been previously 
considered in connection with this claim.  The new evidence 
contains several diagnoses of PTSD, including an April 1998 
VA examination report, and a September 1998 addendum to the 
report relating the disorder to service.  The Board notes 
that at the stage of determining whether evidence is new and 
material, the credibility of the evidence submitted must be 
presumed.  To the extent that these reports suggest a 
relationship between the veteran's current PTSD and service, 
the Board believes that the new evidence is sufficient to 
create "a more complete picture of the circumstances" 
surrounding the origins of the disability for which service 
connection is claimed, and that this evidence must be 
considered in order to fairly decide the merits of the 
veteran's claim. 

Given the nature of the veteran's claim, the Board will 
proceed initially on the premise that there is new and 
material evidence sufficient to reopen the claim of service 
connection for PTSD.  In view of the foregoing, the Board 
will review the claim de novo.

The Court has held that the truthfulness of evidence must be 
presumed for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  In light of the 
diagnoses of PTSD, and because the veteran's evidentiary 
assertions concerning the alleged stressors must be accepted 
as credible for the limited purposes of determining whether 
the claim is well grounded, the Board must find the claim of 
entitlement to service connection for PTSD is well grounded.  

The duty to assist includes obtaining medical records and 
medical examinations indicated by the facts and circumstances 
of the individual case.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  "Full compliance with the (statutory duty to 
assist) also includes VA assistance in obtaining relevant 
records from private physician when (the veteran) has 
provided concrete data as to time, place, and identity."  
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the veteran has never specified any documents that 
would support his claim.  Accordingly, the duty to obtain 
pertinent documents has been met.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991). Service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The record before the Board demonstrates that PTSD has been 
diagnosed.  To comply with the statutory requirements of 
38 U.S.C. § 7104(d) to provide "reasons or bases" for its 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet.  App. 425 (1996); Gabrielson 
v. Brown, 7 Vet. App. 36 (1994). The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Brown, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran has reported that he was exposed to several 
stressful incidents in active service that resulted in PTSD.  
However, the Board is not required to accept an appellant's 
uncorroborated accounts of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

The starting point for any determination with regard to PTSD 
is one or more "stressors."  The question of a "stressor" 
also bears upon credibility determinations, as certain 
veterans who "engaged in combat with the enemy" gain 
evidentiary presumptions.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1999).  Under the controlling regulation, there 
must be credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

Under the framework established in Zarycki, the Board must 
make a explicit determination as to whether the appellant 
"engaged in combat with the enemy."  Based on a review of 
the veteran's service personnel and service medical records, 
the Board must find that there is no indication that the 
veteran engaged in combat with the enemy.  His duties in 
Vietnam were that of a petroleum storage specialist.

A review of the veteran's written statements indicates that 
events in service claimed as alleged "stressors" 
(hereinafter sometimes referred to as the "traumatic 
events") are as follows:  

(1) The veteran contended that he was 
exposed nightly sniper fire, mortar fire, 
and rocket attacks during guard duty in 
1969;  

(2) He indicated that he took a fellow 
soldier to the hospital after Viet Cong 
soldiers cut his ear off; 

(3) He reported that he went to inform a 
fellow soldier that his wife gave birth 
to their baby, and found him dead.
 
(4) The veteran stated that in 1969, he 
and a fellow soldier turned in a 
Vietnamese man after catching him 
"pacing off" the flight platoon and 
flight operations office.  The military 
police released the man after determining 
that he was a civilian employee.  
According to the veteran, several mortar 
rounds exploded near the flight platoon 
and flight operations office the 
following morning.

(5)  He reported that Viet Cong soldiers 
ambushed his truck when he was returning 
to the base with supplies.  He explained 
that one of the men held a revolver to 
his head, and repeatedly pulled the 
trigger.  After stealing the fuel, the 
men released the veteran.

(6)  The veteran indicated that in 
November 1969, he observed a Viet Cong 
soldier fleeing from a bunker as a U.S. 
soldier shot at him.  He subsequently 
learned that the man was putting 
landmines in a bunker.

The Board has considered, in detail, the veteran's alleged 
traumatic events as well as those statements and evidence 
submitted in support of his claim.  As noted above, the RO 
has been unable to confirm the specific traumatic events 
reported by the veteran.  The veteran has been asked to 
provide details that could be confirmed by an independent 
source.  As stated by the Court, it has been held that asking 
a veteran to provide the underlying facts such as the names 
of individuals involved, the dates, and the places where the 
claimed events occurs, does not constitute an impossible or 
an onerous task.  Wood, 1 Vet. App. at 193.  

A review of the veteran's statements fails to provide any 
information which could be used to independently confirm any 
of the stressors noted above.  He has also failed to provide 
VA with any meaningful information that could be utilized to 
independently confirm these stressors using a secondary 
source.  

As a matter of law, "credible supporting evidence" that the 
claim in service actually occurred can not be provided by a 
medical opinion based on a post service examination.  Moreau 
9 Vet. App. at 394-96.  This means that other "credible 
supporting evidence from any source" must be provided.  
Cohen, 10 Vet. App. at 147.  The Court has also made clear 
that the veteran's assertions, standing alone, cannot as a 
matter of law provide evidence to establish that he "engaged 
in combat with the enemy" or that an event claimed as a 
stressor occurred.  See Dizoglio v. Brown, 9 Vet. App. 163 
(1996).  

The Board has considered whether the reports from the 
USASCRUR fulfill the duty to assist mandated by statute.  
This determination must not only be based on the March 1997 
and June 1998 reports, but also by the statements provided by 
the veteran himself.  Based on the veteran's statements, he 
has failed to provide VA with any information by which his 
stressors can be verified.  Consequently, the Board finds 
that the evidence is of insufficient probative value to 
establish that the claimed specific stressors occurred or 
that the evidence supporting its occurrence is in equipoise.

The claims folder contains numerous diagnoses of PTSD based 
on the history provided by the veteran, including a diagnosis 
following an April 1998 VA examination.  In a September 1998 
addendum to the examination report, the psychiatrist 
indicated that the PTSD diagnosis was based on an alleged 
incident in service where the veteran's truck was hijacked, a 
gun was held to his head, and the trigger was pulled several 
times.  In addition, he noted an incident where the veteran 
reportedly saw a fellow soldier who had his ear cut off by 
the Vietnamese.  While the physician related that these 
incidents were not verified, he pointed out that the veteran 
was "quite convincing and quite distressed" when discussing 
the stressors.  As noted above, and acknowledged by the VA 
physician who performed the April 1998 VA examination, the 
specific stressors alleged by the veteran have not been 
verified. 

In the absence of verifiable specific stressors and of a 
diagnosis of PTSD supported by the evidence of record linking 
such condition to inservice traumatic events, the Board 
concludes the preponderance of the evidence is against the 
claim for service connection.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of the claim are in an approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


Hepatitis

New evidence has been associated with the claims file since 
the hearing officer's decision in July 1996.  This evidence 
includes service medical records from the Scott Air Force 
Base Hospital from November 1969 to January 1990, and VA 
inpatient and outpatient treatment records noting diagnoses 
of hepatitis, hepatitis B, and hepatitis C.  In determining 
whether evidence is new and material, the credibility of the 
evidence submitted must be presumed.   The newly submitted 
evidence shows treatment for infectious hepatitis during 
service, and several post-service diagnoses of hepatitis.  
Consequently, the Board finds that this evidence is 
sufficient to create "a more complete picture of the 
circumstances" surrounding the origins of the disability for 
which service connection is claimed, and must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the Board concludes that there is new and material 
evidence sufficient to reopen the claim of service connection 
for residuals of hepatitis, and will review the claim on a de 
novo basis.    

In light of Elkins, supra. the Board must next address 
whether the claim is well grounded.  The Court has provided 
the Board with a series of important cases on what 
constitutes a "well-grounded claim."  The Court has held 
that, in general, a claim for service connection is well 
grounded when three elements are satisfied.  First, there 
must be competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of an occurrence 
or aggravation of a disease or injury incurred in service 
(lay or medical evidence).  Third, there must be a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court has further held that the 
second and third elements of a well-grounded claim for 
service connection can also be satisfied under 38 C.F.R. 
§ 3.303(b) (1999) by (a) evidence that a condition was 
"noted" during service or an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
Savage v. Gobber, 10 Vet. App. 488, 495-97 (1997).  

The threshold question that must be resolved is whether the 
veteran has presented evidence that his claim is well 
grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim.  Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  A mere allegation that a disability is service 
connected is not sufficient; the veteran must submit evidence 
in support of his claim which would justify a belief by a 
fair and impartial individual that the claim is plausible.

Where the determinative issue involves a question of medical 
diagnosis or causation, competent (medical) evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93.

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Further, where the "fair 
preponderance of the evidence" is against the claim, the 
benefit of the doubt rule has no application.  Id.

The Board has no doubt about the sincerity with which the 
veteran brought this claim.  Under the law, however, there 
must be a current disability and that current disability must 
be causally related to a disease or injury of service 
origins.  Caluza, supra.  Although the veteran is competent 
to describe symptoms perceptible to a lay person, including 
nausea and vomiting, he is not competent to provide a medical 
diagnosis or an opinion regarding medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
his lay evidentiary assertions cannot establish two of the 
three basic elements of a well-grounded claim for service 
connection:  current disability, or a nexus between a current 
disability and an injury or disease in service.

In spite of the veteran's contentions, his claim for service 
connection for residuals of hepatitis must be denied as not 
well grounded for failure to establish a current disability.  
While service medical records show treatment for infectious 
hepatitis from November 1969 to January 1990, the record is 
devoid of competent medical evidence establishing the 
existence of any current residuals of the hepatitis.  The 
Board recognizes that several post-service treatment records, 
including a November 1994 VA outpatient treatment report, and 
a July 1998 VA Discharge Summary, note diagnoses of 
hepatitis, hepatitis B, and hepatitis C.  However, these 
records are clearly based on a history provided by the 
veteran, and are unsupported by laboratory findings.  In 
contrast, hepatitis testing in April 1997 and April 1998 was 
negative for active hepatitis A, B, or C.  Further, the most 
recent VA examination revealed no residuals of hepatitis.  In 
a July 1998 report, the VA examiner who performed the April 
1998 examination concluded that the most recent laboratory 
results showed "no evidence of recent or past hepatitis B or 
C." 

Under the case law, a fundamental element of a well-grounded 
claim is competent evidence of "current disability."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board further 
finds that "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
As the Court has held, the regulatory definition of 
"disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 
1 Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present in this case at this time.

The record in this case is devoid of competent medical 
evidence establishing the existence of any residuals of 
hepatitis.  The veteran has presented no competent medical 
evidence to establish that a disability for which service 
connection may be granted currently exists, and has referred 
to no other source of medical evidence since service 
discharge which might demonstrate the presence of the claimed 
disability.



As the claimed disability is not currently demonstrated, and, 
of course, there is no competent medical evidence showing a 
nexus between this disability and injury or disease in 
service, the veteran's claim is not well grounded and must be 
denied.  Caluza, 7 Vet. App. at 506; See Edenfield v. Brown, 
8 Vet. App. 384 (1995).


ORDER

Service connection for a PTSD is denied.

Service connection for residuals of hepatitis is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

